UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4143



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


QUINTIS TRAVON SPRUIELL, a/k/a QT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-02-256)


Submitted:   June 30, 2003                 Decided:   July 28, 2003


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quintis Travon Spruiell pled guilty to one count of conspiracy

to falsely make and counterfeit obligations in violation of 18

U.S.C. § 371 (2000) and one count of making and counterfeiting

obligations in violation of 18 U.S.C. § 472 (2000).                He was

sentenced     to   twenty   months’   imprisonment   and   three   years’

supervised release on each count, to run concurrently.

     On appeal, Spruiell argues the district court erred when it

applied U.S. Sentencing Guidelines Manual § 2B5.1(b)(2) (2000) to

enhance his sentence.       Section 2B5.1(b)(2) provides for an offense

level enhancement for a defendant who manufactured or produced

counterfeit currency or possessed devices or materials used to

counterfeit currency.       This guideline, however, “does not apply to

persons who merely photocopy notes or otherwise produce items that

are so obviously counterfeit that they are unlikely to be accepted

even if subjected to only minimal scrutiny.”         USSG § 2B5.1(b)(2),

comment. (n.4); see United States v. Miller, 77 F.3d 71, 76 (4th

Cir. 1996).

     We review the district court’s legal determinations de novo

and findings of fact for clear error.       United States v. Williams,

253 F.3d 789, 791-92 (4th Cir. 2001).            We have reviewed the

parties’ briefs and joint appendix and find no reversible error.

Accordingly, we affirm Spruiell’s conviction and sentence.             We

dispense with oral argument because the facts and legal contentions


                                      2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3